     Case 2:20-cv-00993-GMN-NJK Document 11 Filed 07/28/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   GLENNA M. DUCA,                                       Case No.: 2:20-cv-00993-GMN-NJK
10
                    Plaintiff,                             ORDER GRANTING
11          vs.                                            UNOPPPOSED MOTION TO EXTEND
                                                           DEADLINE TO RESPOND TO
12   FLAGSTAR BANK, FSB,                                   PLAINTIFF’S COMPLAINT (SECOND
13                                                         REQUEST)
                    Defendant.
14
15          Defendant, Flagstar Bank, FSB. (“Flagstar”), by and through its counsel of record, hereby
16   moves to extend Flagstar’s deadline to respond to Plaintiff’s Complaint to August 17, 2020.
17          On June 3, 2020, Plaintiff filed the Complaint [ECF No. 1]. Flagstar was served with
18   Plaintiff’s Complaint on June 5, 2020. As such, Flagstar’s original deadline to respond to the
19   Complaint was June 26, 2020. The Court extended that deadline to July 27, 2020 via an Order
20   Granting Joint Motion to Extend Deadline to Respond to Plaintiff’s Complaint [ECF No. 9].
21          Plaintiff and Flagstar have discussed extending the deadline for Flagstar to respond to
22   Plaintiff’s Complaint by an additional twenty-one days to allow for better investigation of the
23   allegations against Flagstar and for the parties to discuss possible resolution of the matter..
24          WHEREAS, Plaintiff moves to extend the deadline for Flagstar to file its responsive
25   pleading to Plaintiff’s Complaint to August 17, 2020. Plaintiff’s counsel has confirmed via
26   email to Flagstar’s counsel that Plaintiff does not oppose this extension.
27          This is the second request for Flagstar to file its responsive pleading. The extension is
28   requested in good faith and is not for purposes of delay or prejudice to any other party.



                                                  Page 1 of 3
     Case 2:20-cv-00993-GMN-NJK Document 11 Filed 07/28/20 Page 2 of 2




 1          Flagstar agrees to participate in any Rule 26(f) conference that occurs during the
 2   pendency of this extension.
 3          DATED this 27 day of July, 2020.
 4
      WRIGHT, FINLAY & ZAK, LLP
 5
 6    /s/ Ramir M. Hernandez, Esq.
      Darren T. Brenner, Esq.
 7    Nevada Bar No. 8386
 8    Ramir M. Hernandez, Esq.
      Nevada Bar No. 13146
 9    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
10    Attorneys for Defendant, Flagstar Bank, FSB
11
12
13
14                                                      IT IS SO ORDERED:

15
                                                        ___________________________________
16                                                      UNITED STATES MAGISTRATE JUDGE
17
                                                        DATED:    _________________________
                                                                   July 28, 2020
18
19
20
21
22
23
24
25
26
27
28



                                               Page 2 of 3
